Citation Nr: 1236239	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  07-30 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel







INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In April 2012, the Board most recently remanded this appeal.

In July 2009, the Veteran failed to appear for a Board hearing and a request for postponement had not then been received and granted.  Such request was later received in September 2009; however, it was not timely submitted, and as such, the case is processed as though the hearing request were withdrawn. 
38 C.F.R. § 20.704 (2011). 


FINDING OF FACT

The more probative, competent, and credible evidence of record does not show that the Veteran's back disorder is related to service, nor is there evidence of compensable arthritis of the back within one year of service separation.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that the RO's letters dated in January 2006, March 2006, August 2006, October 2009, November 2009, March 2010, July 2010, December 2010, and July 2011, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the August 2012 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Board finds that even if the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice in the above letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's records generated in connection with his claim for Workman's Compensation and his records from the Miami VA Medical Center in substantial compliance with the Board's September 2009, July 2010, and April 2012 remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

While the Board's September 2011 remand directed the RO to obtain and associate with the record additional private treatment records, no subsequent private treatment records were obtained while the appeal was in remand status.  Nonetheless, the Board finds that there was substantial compliance with the September 2011 Board remand directions and VA adjudication of the current claim may go ahead without these records.  The Board has reached this conclusion because the record shows that in April 2012 the RO/AMC asked the Veteran to provide it with an authorization to obtain these records and despite the foregoing he did not ever provide VA with an authorization to request them.  See Stegall, supra; D'Aries, supra; Dyment, supra; Also see Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

Similarly, the Board's September 2009 and July 2010 remand directed the RO to obtain and associate with the record the Veteran's service treatment records including in-patient clinical records from the medical facility located at the United States Marine Corps base in Kaneohe Bay.  However, except for a copy of the Veteran's June 1981 enlistment examination, no other service treatment records were obtained while the appeal was in remand status.  Nonetheless, the Board finds that there was substantial compliance with the Board remand directions and VA adjudication of the current claim may go ahead without these records.  

The Board has reached this conclusion because the pre and post-remand record shows that the National Personnel Records Center (NPRC), in reply to the RO's request for these records, notified the RO in August 2006, December 2009, July 2010, September 2010, December 2010, and July 2011 that a search uncovered no other records of the Veteran.  Moreover, in August 2006, May 2008, February 2010, March 2010, December 2010, and/or July 2011 the RO prepared memorandum outlining the steps it took to obtain these records and mailed the Veteran letters notifying him that these records were not available.  See Stegall, supra; D'Aries, supra; Dyment, supra.

As in the current appeal, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

A review of the record on appeal reveals that VA obtained medical opinions in August 2010 and October 2011.  Moreover, the Board finds the October 2011 examination both adequate to adjudicate the appeal and substantially complied with the Board's remand direction because, after a review of the record on appeal and a comprehensive examination of the claimant, the examiners provided an opinion as to whether the claimant's back disorder was caused by his military service.  Id; Also see 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran contends that he injured his back in service while assigned to Marine Wing Support at the Marine Corps Base in Kaneohe Bay, Hawaii.  He was carrying a parking brick with the assistance of another Marine when it slipped and landed on his finger.  The Veteran asserts that he heard his back crack at the moment the brick landed on his finger.  He remembers being treated for both the back and finger injury by a medic at the medical facilities at headquarters, and asserts that he has experienced chronic back pain since that time.  The Veteran's mother also submitted a statement maintaining that her son called her as soon as his injury occurred and told her that his back was in excruciating pain.  She indicated that his back was never the same, and that he was treated by various chiropractors and physicians for back-related problems, including for physical therapy.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as symptoms of a back disorder (i.e., pain and limitation of motion) even when not documented in his service treatment records.  See Davidson, supra.  Likewise, the Veteran's mother is both competent and credible to report on what she can see. 

However, available service treatment records are negative for complaints or treatment for symptoms of or a diagnosis of a back disorder.  As will be explained in more detail below, the post-service record is likewise negative for complaints, diagnoses, or treatment for a low back disability until fifth-teen years after the Veteran's separation from military service. 

The Board also finds that the Veteran's mother's statement lacks credibility because she was not reporting on what she saw with her own eyes but instead on what the Veteran told her over the phone regarding an in-service injury.  See Davidson, supra.   As to both the Veteran and his mother's assertions, the Board likewise finds that diagnosing a chronic back disorder requires special medical training and equipment that neither the Veteran or his mother have and therefore it is a determination "medical in nature" and not capable of lay observation.  Id.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having a chronic back disorder while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998).   

The Board also finds more compelling the service treatment records and post-service records which are negative for complaints and/or treatment for or a diagnosis of a chronic back disorder while on active duty and for the next fifth-teen years, than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of chronic back disorder while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, entitlement to service connection for a back disorder based on in-service incurrence must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the post-service record does not contain any evidence of the Veteran having compensable degenerative joint disease of the back within one year of separation from active duty in 1990.  Accordingly, entitlement to service connection for a back disorder must be denied on a presumptive basis.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1990 and the first complaints and treatment for a back disorder in 2005, thereafter diagnosed as a low back strain, herniated nucleus pulposus, and intervertebral disc syndrome, to be compelling evidence against finding continuity.  Put another way, the decade and a half gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion of his back since service.  See Davidson, supra.  The Board also acknowledges, as it did above, that the Veteran's mother is competent to give evidence about what she sees; for example, the claimant appearing to be stiff and be in pain since service.  Id.

However, upon review of the claims file, the Board finds that any claim by the Veteran and his mother regarding the appellant having his current back disorder since service are not credible.  Such claims are contrary to what is found in the post-service medical records including March 2005 VA treatment records that document the Veteran's complaints and treatment for a three month history of low back pain; August 2005 VA treatment records that document his complaints and treatment for a one week history of low back pain since an injury at work; December 2008 VA treatment records that document complaints and treatment for low back pain since an injury at work; and Workman's Compensation records that show a claim for disability arising out of a November 2008 back injury at work.  Interestingly, while August 2009 VA treatment records also make reference to low back pain since 1998, none of the VA or Workman's Compensation records found in the claims file note a history of low back pain since military service except those generated in connection with the current claim for VA compensation.  The Board also finds the fact that the Veteran did not seek medical treatment for the disability in the first fifth-teen year period following his separation from military service weights against the claim.  If he did have this problem since 1990, the Board finds that it would likely have been noted in treatment records dated prior to his work-related injury in 2005. 

In these circumstances, the Board gives more credence and weight to the medical evidence, which only shows complaints, diagnoses, and treatment for the claimed disorder following a back injury at work a decade and a half following his separation from active duty in 1990, than any claim by the Veteran and his mother to the contrary.  Therefore, entitlement to service connection for a back disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's back disorder and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, when examined by VA in August 2010 and October 2010 for the express purpose of determining the origins of his back disorder it was opined after a review of the record on appeal and examination of the claimant that it was not caused by his military service.  

Specifically, the August 2010 VA examiner reached this conclusion because service treatment records do not document a high energy injury to the soft tissue or structures of the lumbar spine.  The examiner also reached this conclusion because the claimant was on active duty for less than ten years and therefore any micro-trauma sustained during active duty, or aggregate micro-traumas, would be insufficient to initiate and sustain a posttraumatic process because literature suggests a ten year exposure as the threshold value.  Lastly, the examiner reached this conclusion because the Veteran's radiographs do not reveal advanced degenerative changes and are therefore inconsistent with a posttraumatic process that was purportedly occurred while on active duty in 1990. 

Likewise, the October 2010 VA examiner reached this conclusion because service treatment records do not reveal any evidence of a back disorder and despite the Veteran's denial of any other back injury, post-service VA treatment records document treatment for a back injury at work in 2005 and again in 2008, for which he received Workman's Compensation, and in 2008 VA treatment records he denied any earlier back injury. 

These opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to any claim by the Veteran and his mother regarding the appellant's current back disorder being caused by his military service, the Board finds that this particular disability may not be diagnosed by its unique and readily identifiable features because special training and equipment is required to diagnose it and that the presence of the disorder is therefore a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his back disorder was caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds more probative, competent, and credible the expert opinions by the VA examiners that the Veteran's back disorder was not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a back disorder is not warranted based on the initial documentation of the disability after service because the weight of the more probative, competent, and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection a back disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a back disorder is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


